DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 9, 2021 and June 15, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (U.S. Patent Number 4,389,097) in view of Yokoyama (U.S. Patent Publication 2009/0262434).
With regard to independent claim 1, although Ohishi teaches a telephoto optical imaging system (Figures 1(a) and 1(b), sequentially from an object side to an image side of the telephoto optical imaging system along an optical axis, comprising: a first lens having positive refractive power (Figure 1(b) element G2 and column 1, line 44); a second lens having negative refractive power (Figure 1(b), element G3 and column 1, line 45); an optical path turning prism (Figures 1(a) and 1(b), element P), wherein an incident surface of the optical path turning prism is perpendicular to an axis of the second lens (see annotated Figures 1(a) and 1(b) below, wherein the incident surface is perpendicular to the optical axis of G3), an exit surface of the optical path turning prism is perpendicular to the incident surface of the optical path turning prism (see annotated Figures 1(a) and 1(b) below, wherein the exit surface lies in a plane perpendicular to the incident surface), and wherein an imaging light incident to the optical path turning prism along the optical axis is reflected sequentially at a first optical path turning surface of the optical path turning prism and a second optical path turning surface of the optical path turning prism and emitted perpendicularly from the exit surface of the optical path turning prism (see annotated Figures 12(a) and 1(b) below); wherein F1 > 40 mm, as defined (column 2, Example 1, data for F), Ohishi fails to teach such an optical imaging system further comprising a triangular prism, wherein the light perpendicularly emitted from the exit surface of the optical path turning prism is reflected at a reflecting surface of the triangular prism and deflected by 90° with a deflection direction toward the image side.  In a related endeavor, Yokoyama teaches an optical imaging system comprising an optical axis folding optical element (Figure 1, element 5), wherein the element may be an optical path splitting prism (page 5, paragraph [0131]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system, as taught by Ohishi, with the optical path folding element, as taught by Yokoyama, to redirect the output light to a desired image plane, as is known in the art.



    PNG
    media_image1.png
    429
    734
    media_image1.png
    Greyscale


With regard to dependent claim 7, Ohishi in view of Yokoyama teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Ohishi teaches such an optical system satisfying the conditional expression 3.0 < F1/f1 < 4.0, as defined (column 2, Example 1data).

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 2-6, 8-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
With regard to deponent claims 2-6, 8-11 and 20, although the prior art teaches a telephoto optical imaging system, sequentially from an object side to an image side of the telephoto optical imaging system along an optical axis, comprising: a first lens having positive refractive power; a second lens having negative refractive power; an optical path turning prism, wherein an incident surface of the optical path turning prism is perpendicular to an axis of the second lens, an exit surface of the optical path turning prism is perpendicular to the incident surface of the optical path turning prism, and wherein an imaging light incident to the optical path turning prism along the optical axis is reflected sequentially at a first optical path turning surface of the optical path turning prism and a second optical path turning surface of the optical path turning prism and emitted perpendicularly from the exit surface of the optical path turning prism; and a triangular prism, wherein the light perpendicularly emitted from the exit surface of the optical path turning prism is reflected at a reflecting surface of the triangular prism and deflected by 90° with a deflection direction toward the image side; further satisfying the conditional expression Fl > 40 mm, as defined, the prior art fails to teach such a telephoto optical imaging system satisfying the conditional expressions: 3.0 < TL/T < 4.0, as defined and claimed in dependent claim 2; T/F1 < 0.6, as defined and claimed in dependent claim 3; 2.5 < H/D1 < 3.5, as defined and claimed in dependent claim 4; 0.2 ≤ |tanβ|/h ≤ 0.3, as defined and claimed in dependent claim 5; 1.0 < h/D2 < 1.5, as defined and claimed in dependent claim 6; -3.5 < F1/f2 < -3.0, as defined and claimed in dependent claim 8; 2.0 < EPD/ImgH < 3.0, as defined and claimed in dependent claim 9; 1.65 < (N1+N2)/2 < 1.80, as defined and claimed in dependent claim 10; 2.0 < Tp < 3.0, as defined and claimed in dependent claim 11; or F1/F2 > 5, as defined and claimed in dependent claim 20.
With regard to independent claim 12, although the prior art teaches a telephoto optical imaging system, sequentially from an object side to an image side of the telephoto optical imaging system along an optical axis, comprising: a first lens having positive refractive power; a second lens having negative refractive power; an optical path turning prism, wherein an incident surface of the optical path turning prism is perpendicular to an axis of the second lens, an exit surface of the optical path turning prism is perpendicular to the incident surface of the optical path turning prism, and wherein an imaging light incident to the optical path turning prism along the optical axis is reflected sequentially at a first optical path turning surface of the optical path turning prism and a second optical path turning surface of the optical path turning prism and emitted perpendicularly from the exit surface of the optical path turning prism; and a triangular prism, wherein the light perpendicularly emitted from the exit surface of the optical path turning prism is reflected at a reflecting surface of the triangular prism and deflected by 90° with a deflection direction toward the image side, the prior art fails to teach such a telephoto optical imaging system satisfying the conditional expressions: 3.0 < TL/T < 4.0, as defined.
With regard to dependent claims 13-19, claims 13-19are allowable as they depend, directly or indirectly, from independent claim 12 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokota (U.S. Patent Number 4,265,529), Kikuchi (U.S. Patent Number 5,446,590), Matsuda (U.S. Patent Publication 2009/0279182) and Kanai (U.S. Patent Publication 2016/0209726) all teach optical systems comprising a path turning prism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
22 August 2022